Edwards, J.
{concurring'). I concur in reversal. The question posed by this case is whether the 1/4 mill of taxes which the Huron-Clinton Metropolitan Authority is allowed to levy within each of 5 counties must be computed within or without the 15-mill tax limitation imposed by the Constitution (1908, amended 1948), art 10, § 21, upon each such county.
In the first case construing the act in question (PA 1939, No 147 [CL 1948, § 119.51 et seq., Stat Ann 1958 Rev § 5.2148(1) et see?.]), Mr. Justice North said:
“The act does not create a separate and independent tax unit to which its portion of our millage tax must be apportioned by the tax allocation boards of the respective counties. Instead, in the exercise of its constitutional powers, the legislature has created the authority as a public agency for specified purposes and vested it with a right to have and use for such purposes a portion of the county tax of each of the 5 counties, such portion not to exceed 1/4 of 1 mill levied against the counties’ assessable property.” (Italics supplied.) Huron-Clinton Metropolitan Authority v. Boards of Supervisors of Five Counties, 300 Mich 1, 24.
It is conceded that all parties have since 1941 construed the statute and this language applicable thereto to require computation of the Huron-Clinton Metropolitan Authority millage within the 15-mill limit of the affected county.
*103We agree with, appellee that we do not deal here with a mere device created to evade a constitutional lax limitation (See Bacon v. Kent-Ottawa Metropolitan Water Authority, 354 Mich 159), but with a metropolitan district created to accomplish an important public purpose which no other then-existing unit of government could perform.
Be that as it may, we find no language in the au"thorizing act or in the referendum of approval which serves to convince us that the 1/4-mill tax to he levied •as “a portion of the county tax” was either expressly or impliedly exempt from the 15-mill limit contained in article 10, § 21.
Dethmers, C. J., and Carr, J., concurred with Edwards, J.